Exhibit 10.1

 

EXECUTION VERSION

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of October 11, 2010,
by and among GOLDEN MINERALS COMPANY, a Delaware corporation (the “Company”),
and SENTIENT GLOBAL RESOURCES FUND III, L.P., a Cayman Islands exempted limited
partnership and SGRF III PARALLEL I, L.P., a Cayman Islands exempted limited
partnership (collectively, the “Buyers”).

 

RECITALS

 

A.                                   The Buyers currently hold 1,749,759 shares
of the Company’s common stock, par value $0.01 per share (“Common Stock”),
representing 18.9% of the total outstanding shares of Common Stock.

 

B.                                     The Company has informed the Buyers that
it intends to undertake a public offering of Common Stock in the United States
and Canada.  On October 7, 2010, the Company executed an underwriting agreement
(the “Underwriting Agreement”) with certain underwriters named therein (the
“Underwriters”) with respect to the issuance and sale of 4,055,000 shares of
Common Stock (the “Base Offering”).  In addition, the Underwriters have an
option to purchase up to an additional 608,250 shares of Common Stock upon
notice to the Company within five days following the closing of the Base
Offering (the “Over-Allotment Offering” and, together with the Base Offering,
the “Public Offering”).

 

C.                                     The Buyer has advised the Company that it
desires to purchase additional shares of Common Stock concurrent with the Public
Offering in order to permit the Buyers to increase their ownership interest up
to 19.90% of the issued and outstanding common stock of the Company (excluding
outstanding restricted common shares held by employees).  The purchase and sale
of the Shares pursuant to this Agreement will occur on a private placement basis
as an offering outside of the United States pursuant to Regulation S under the
U.S. Securities Act of 1933 (the “Securities Act”), as amended.

 

NOW, THEREFORE, in consideration of the recitals and the mutual promises,
representations, warranties, and covenants set forth in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.                                      Subscription.  In consideration of and
in reliance on the representations, warranties, covenants and agreements of the
Company in this Agreement, the Buyers hereby agree to purchase 1,038,918 shares
of Common Stock (the “Initial Shares”) at a purchase price of US$18.50 per share
(the “Offering Price”).  The total purchase price for the Initial Shares shall
be allocated between the Buyers in the manner set forth in Exhibit A.

 

2.                                      Acceptance of Subscription.  The
Company, in consideration of and in reliance on the representations and
warranties, covenants and agreements of the Buyers in this Agreement,

 

--------------------------------------------------------------------------------


 

hereby accepts the subscription of the Buyers, subject to the terms and
conditions of this Agreement, and agrees to issue the Initial Shares to the
Buyers.

 

3.                                      Over-Allotment Shares.  In the event the
Underwriters exercise, in whole or in part, their option to purchase additional
shares of Common Stock in the Over-Allotment Offering (the “Over-Allotment
Option”), the Buyers shall have the option to purchase from the Company, at the
Offering Price, such number of additional shares of Common Stock as are
necessary to cause the Buyers, following the consummation of the Base Offering,
the Over-Allotment Offering, and the issuance of the Shares pursuant to this
Agreement, to own up to 19.90% of the total issued and outstanding Common Stock
of the Company (excluding restricted Common Stock held by employees) (the
“Subsequent Shares” and together with the “Initial Shares”, the “Shares”). 
Promptly upon receipt by the Company of notice from the Underwriters regarding
the exercise (or non-exercise) of the Over-Allotment Option, the Company shall
notify the Buyers (the “Subsequent Shares Notice”), indicating the number of
Over-Allotment Option shares that the Underwriters have elected to purchase and
the number of Subsequent Shares that the Buyers are entitled to purchase
pursuant to this Section 3.  The Buyers’ option to purchase the Subsequent
Shares shall terminate, if not exercised by the Buyers by written notice to the
Company prior to such time, upon the earliest of (i) 5:00 PM Mountain Time on
the second business day (in Denver, Colorado) following the date on which the
Company delivered the Subsequent Shares Notice, or (ii) the date and time on
which the Underwriters’ Over-Allotment Option expires, or, if earlier, time at
which Company receives notice from the Underwriters declining to exercise the
Over-Allotment Option.  For the avoidance of doubt, the purchase and sale of the
Subsequent Shares pursuant to this Agreement will occur on a private placement
basis as an offering outside of the United States pursuant to Regulation S under
the U.S. Securities Act of 1933 (the “Securities Act”), as amended.  The total
purchase price for the Subsequent Shares shall be allocated between the Buyers
in accordance with the same percentages set forth in Exhibit A

 

4.                                      Buyer Representations and Warranties. 
Buyers, each severally with respect to the Shares purchased by it, hereby
represent and warrant to the Company as follows:

 

4.1                               Organization; Authorization; Validity of
Agreement.  Each Buyer is a limited partnership duly organized, validly existing
and in good standing under the laws of the Cayman Islands and has full limited
partnership power and authority to execute and deliver this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by Buyers of this Agreement and
the Registration Rights Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by Buyers, and no other action on
the part of Buyers is necessary to authorize the execution and delivery by
Buyers of this Agreement or the consummation of the transactions contemplated
hereby.  No vote of, or consent by, the limited partners of Buyers is necessary
to authorize the execution and delivery by Buyers of this Agreement and the
Registration Rights Agreement or the consummation by it of the purchase and sale
of the Shares.

 

4.2                               Execution; Validity of Agreement.  This
Agreement has been duly executed and delivered by Buyers, and assuming due and
valid authorization, execution and delivery hereof by the Company, is a valid
and binding obligation of each Buyer, enforceable

 

2

--------------------------------------------------------------------------------


 

against each Buyer in accordance with its terms, except as such enforceability
may be limited by the effects of bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights, and the general principles of equity.

 

4.3                               Consents and Approvals; No Violations.  None
of the execution, delivery or performance of this Agreement or the Registration
Rights Agreement by Buyers and the consummation by Buyers of the purchase and
sale of the Shares or compliance by Buyers with any of the provisions hereof or
thereof will (1) conflict with or result in any breach of any provision of the
certificate of limited partnership and agreement of limited partnership of
either Buyer, (2) require any filing with (except for filings with the SEC, the
Ontario Securities Commission, the Toronto Stock Exchange (“TSX”), NYSE Amex,
and other regulatory authorities advising them of the issuance and sale of the
Shares), or permit, authorization, consent or approval of, any governmental
entity, except for approval of the listing of the Shares by the TSX and the NYSE
Amex, (3) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which either Buyer is a party or
to which its assets are subject, or (4) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to either Buyer.

 

4.4                               Investment Representations.

 

(a)                                        Each Buyer is acquiring the Shares
for investment and not with a view toward, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the Shares.

 

(b)                                       Each Buyer is an “accredited investor”
as defined in Regulation D under the Securities Act and in National Instrument
45-106 - Prospectus and Registration Exemptions of the Canadian Securities
Administrators and able to bear the economic risk of holding the Shares for an
indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in the
Shares.

 

(c)                                        Each Buyer’s principal address is as
set out in Section 7.2 of this Agreement and is outside the United States and
neither Buyer is a “U.S. person” as defined in Rule 902 under the Securities Act
(a “Non-U.S. Person”).  Each Buyer is acquiring the Shares outside of the United
States in accordance with Regulation S under the Securities Act.  The purchase
of the Shares by each Buyer is for such Buyer’s own account or for the account
of one or more affiliates of Buyers who are Non-U.S. Persons located outside the
United States.

 

(d)                                       Each Buyer acknowledges that  it has
reviewed the Public Reports (as defined in Section 5.8) and that it has had the
right to ask questions of and receive answers from the Company and its officers
and directors, and to obtain such information as Buyers deem necessary to verify
the accuracy (a) of the information referred to in the Public Reports and (b) of
any other information relevant to making an investment decision with respect to
the Shares.

 

(e)                                        Each Buyer acknowledges that (i) the
Shares are being offered in a transaction not involving any public offering
within the United States within the meaning of

 

3

--------------------------------------------------------------------------------


 

the Securities Act and that the Shares have not been registered under the
Securities Act, (ii) the Shares are not being qualified for distribution to the
public in Canada under applicable Canadian Securities Laws (as defined in
section 5.8 of this Agreement) and are not freely tradeable, and (iii) the
certificates representing the Shares will bear the legend set forth below:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH
REGULATION S UNDER THE U.S. SECURITIES ACT, (D) IN COMPLIANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND, IN THE CASE OF (C), (D) OR (E), THE HOLDER HAS
PRIOR TO SUCH TRANSFER FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, SUCH SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON THE TSX.

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [insert date that is 4 months and a day after
issuance].

 

The Buyers shall comply with all resale restrictions applicable to the Shares in
Canada and the United States under applicable securities laws.

 

(f)                                    Golden Minerals Shares.  As of the date
hereof, Buyers are the beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of 1,749,759 shares of Common Stock.

 

(g)                                 Brokers or Finders.  Buyers have not entered
into any agreement or arrangement entitling any agent, broker, investment
banker, financial advisor or other firm or

 

4

--------------------------------------------------------------------------------


 

person to any broker’s or finder’s fee or any other commission or similar fee in
connection with any of the transactions contemplated by this Agreement.

 

(h)                                 Non-Reliance of Buyer.  Except for the
specific representations and warranties expressly made by the Company in
Section 5 of this Agreement, Buyers acknowledge that (a) neither the Company,
its affiliates nor any other Person has made any representation or warranty,
express or implied, as to the Company, the Company’s business, assets,
liabilities, operations, prospects, condition (financial or otherwise),
including with respect to the effectiveness or success of the Company’s
exploration activities or future capital raising activities, and (b) no officer,
agent, representative or employee of the Company has any authority, express or
implied, to make any representations, warranties or agreements not specifically
set forth in this Agreement. Each Buyer specifically disclaims that it is
relying upon or has relied upon any representations or warranties that may have
been made by any Person except for the specific representations and warranties
expressly made by the Company in Section 4.  Any inspection, investigation or
review performed by Buyers in connection with this Agreement will not affect or
negate the representations and warranties of the Company contained herein.

 

5.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to Buyers as follows:

 

5.1                               Organization.  The Company is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Company has the requisite corporate power and authority
to own, lease and operate its assets and properties and to carry on its business
as it is now being conducted.  The Company is qualified to transact business and
is in good standing in each jurisdiction in which the properties owned, leased
or operated by it or the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified and in good
standing would not reasonably be expected to have a Material Adverse Effect.

 

5.2                               Authorization; Validity of Agreement.  The
Company has full corporate power and authority to execute and deliver this
Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by the Company of this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by the Company’s Board of Directors, and no
other corporate action on the part of the Company is necessary to authorize the
execution and delivery by the Company of this Agreement or the consummation of
the purchase and sale of the Shares.

 

5.3                               Subsidiaries.  Each direct and indirect
Subsidiary of the Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation and has the requisite
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being conducted and each Subsidiary of the
Company is qualified to transact business, and is in good standing, in each
jurisdiction in which the properties owned, leased or operated by it or the
nature of the business conducted by it makes such qualification necessary;
except, in all cases, where the failure to be so organized, existing,

 

5

--------------------------------------------------------------------------------


 

qualified and in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

5.4                               Execution; Validity of Agreement.  This
Agreement has been duly executed and delivered by the Company and, assuming due
and valid authorization, execution and delivery hereof by Buyer, is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by the effects of
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights, and the general
principles of equity.

 

5.5                               Consents and Approvals; No Violations.  Except
for approval of the listing of the Shares by the TSX and the NYSE Amex, none of
the execution, delivery or performance of this Agreement or the Registration
Rights Agreement by the Company, the consummation by the Company of the issuance
and sale of the Shares in accordance herewith or compliance by the Company with
any of the provisions hereof will (1) conflict with or result in any breach of
any provision of the certificate of incorporation or bylaws of the Company or
any of its Subsidiaries, (2) require any filing with (except for filings with
the SEC, the Ontario Securities Commission, the TSX, and other regulatory
authorities advising them of the issuance and sale of the Shares), or permit,
authorization, consent or approval of, any governmental entity or any other
Person, (3) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which the Company or any of its
Subsidiaries is a party, other than such violation, breach or default as would
not reasonably be expected to have a Material Adverse Effect, or (4) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to the
Company or any of its Subsidiaries, other than such violation as would not
reasonably be expected to have a Material Adverse Effect.

 

5.6                               Good Title Conveyed.  At the time of issuance,
the Shares will be duly authorized, validly issued, fully paid and nonassessable
and, not subject to any preemptive rights.  The Shares, when issued, will be
free and clear of all Encumbrances, except for any restrictions on transfer
arising under the lock-up agreement to be executed by the Buyers concurrent with
the closing of the Base Offering, the Securities Act or any applicable state or
Canadian provincial securities laws.

 

5.7                               Capitalization.  The authorized capital of the
Company consists of (i) 50,000,000 shares of Common Stock, of which 9,271,286
are issued and outstanding as of the date of this Agreement, including 351,750
shares of restricted stock which are subject to forfeiture conditions, and
(ii) 10,000,000 shares of preferred stock, par value $0.01 per share, none of
which are issued and outstanding.  Except for (a) the Shares, (b) shares of
Common Stock to be issued in connection with the anticipated Public Offering,
(c) 46,555 shares of Common Stock to be issued to directors of Golden Minerals
pursuant to outstanding restricted stock units, (d) shares issuable upon
exercise of options issued under the Company’s 2009 Equity Incentive Plan, and
(e) shares of Common Stock which may be issued in the ordinary course pursuant
to the Company’s 2009 Equity Incentive Plan, the Company has not issued or
committed to issue any shares of Common Stock or preferred stock or any rights,
warrants, options to acquire any shares of any class of capital stock of the
Company.

 

6

--------------------------------------------------------------------------------


 

5.8                               Filings.  The Company is a reporting issuer in
the Province of Ontario and is not in default in any material respect of any of
the requirements of the Securities Act (Ontario) and the rules and regulations
adopted thereunder together with applicable policy statements of the Ontario
Securities Commission and rules of the TSX (collectively, the “Canadian
Securities Laws”).  The Company has made all filings with the SEC that it has
been required to make under the Securities Act and the U.S. Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and all filings that it has been
required to make pursuant to the Canadian Securities Laws (collectively, but not
including any report prepared pursuant to Canadian National Instrument 43-101-
Standards of Disclosure for Mineral Projects, the “Public Reports”).  The
Company prepared the Public Reports in good faith, and to the Company’s
knowledge (after reasonably prudent inquiry), none of the Public Reports, as of
their respective dates, contained any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.  The Company is a domestic issuer, as defined in Rule 902 under the
Securities Act.

 

5.9                               Financial Statements.  The financial
statements included in the Public Reports (including the related notes and
schedules) (the “Financial Statements”) have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis throughout the periods covered thereby and fairly present in all material
respects the financial condition of the Company as of the indicated dates and
the results of operations of the Company for the indicated periods, subject, in
the case of unaudited consolidated financial statements, to normal year-end
adjustments.

 

5.10                        Absence of Changes.  Since June 30, 2010, (i) no
event has occurred which has caused or constitutes a Material Adverse Effect,
and (ii) neither the Company nor any of its Subsidiaries has entered into any
agreement that was material to the Company and was required to be disclosed
pursuant to Form 8-K under the Exchange Act that  has not been disclosed.

 

5.11                        Litigation. There are no claims, suits, actions or
proceedings pending or, to the knowledge of the Company, threatened against,
relating to or affecting the Company or any of its Subsidiaries, before any
court, governmental department, commission, agency, instrumentality or
authority, or any arbitrator that would reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.  Neither the Company nor
any of its Subsidiaries is subject to any judgment, decree, injunction, rule or
order of any court, governmental department, commission, agency, instrumentality
or authority, or any arbitrator which prohibits the consummation of the
transactions contemplated hereby or would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

 

5.12                        Brokers or Finders.  Except as set forth in the
Underwriting Agreement, the Company has not entered into any agreement or
arrangement entitling any agent, broker, investment banker, financial advisor or
other firm or Person to any broker’s or finder’s fee or any other commission or
similar fee in connection with any of the transactions contemplated by this
Agreement.

 

6.                                      Closing Conditions.  The purchase and
sale of the Initial Shares is expected to be completed on or about October 22,
2010, concurrent with the closing of the Base Offering, upon

 

7

--------------------------------------------------------------------------------


 

satisfaction of the closing conditions set forth in this Section 6 (the date on
which such closing occurs, the “Initial Closing Date”).  The purchase and sale
of the Subsequent Shares, if any, is expected to be completed concurrent with
the closing of the Over-Allotment Offering, upon satisfaction of the closing
conditions set forth in this Section 6 (the date on which such closing occurs,
the “Subsequent Closing Date”).

 

6.1                               Conditions to Buyer’s Obligation to Close. 
The obligations of Buyers to consummate the purchase and sale of the Initial
Shares and, if the Over-Allotment Option set forth in Section 3 is exercised by
the Buyers, the Subsequent Shares, as applicable, shall be subject to the
satisfaction or waiver on or prior to the applicable Closing Date of each of the
following conditions:

 

(a)                                        Statutes; Court Orders.  No statute,
rule or regulation shall have been enacted or promulgated by any Governmental
Entity which prohibits the consummation of the purchase and sale of the Initial
Shares or Subsequent Shares, as applicable; and there shall be no order or
injunction of a court of competent jurisdiction in effect precluding or
prohibiting consummation of the purchase and sale of the Initial Shares or
Subsequent Shares, as applicable.

 

(b)                                       Government Action.  There shall not be
threatened or pending any suit, action or proceeding by any governmental entity
seeking to restrain or prohibit the consummation of the purchase and sale of the
Initial Shares or Subsequent Shares, as applicable, or seeking to impose
material limitations on the ability of Buyers effectively to exercise full
rights of ownership of the Shares, including the right to vote the Shares.

 

(c)                                        Representations and Warranties.  The
representations and warranties of the Company set forth in this Agreement shall
be true and correct as of the Initial Closing Date or Subsequent Closing Date,
as applicable, as though made on and as of such date, except where the failure
to do so would not have a Material Adverse Effect, provided that if any fact or
condition occurs after the date of this Agreement and such fact or condition
causes any representation or warranty in this Agreement to be untrue, misleading
or inaccurate in any material respect, the Company will deliver to Buyers a
certificate describing the exceptions to the applicable representation (a
“Representation Update Certificate”), and such Representation Update Certificate
will be deemed to modify automatically the applicable representation or
warranty; provided, however, that if such Representation Update Certificate
reflects an occurrence which could reasonably be expected to have a Material
Adverse Effect, Buyers shall be entitled to reject the Representation Update
Certificate and the condition set forth in this Section 6.1(c) shall not be met.

 

(d)                                       Covenants.  The Company shall have
complied in all material respects with all covenants, agreements and obligations
of the Company contained in this Agreement.

 

(e)                                        Consents and Approvals.  The Company
shall have received conditional approval from the TSX and the NYSE Amex with
respect to the listing of the Initial Shares or Subsequent Shares, as
applicable.

 

8

--------------------------------------------------------------------------------

 


 

(f)                                          Public Offering.  With respect to
the Initial Shares, the Company shall have issued (or concurrent with the
Initial Shares, will issue) the shares sold in the Base Offering.  With respect
to the Subsequent Shares, the Company shall have issued (or concurrent with the
Subsequent Shares, will issue) the shares sold in the Over-Allotment Offering.

 

(g)                                       Deliveries at Closing.  Buyers shall
have received from the Company each of the deliveries set forth below:

 

(i)                                     At the Initial Closing and Subsequent
Closing, as applicable, certificates representing the Shares, duly and validly
issued in favor of Buyers and otherwise sufficient to vest in Buyers good title
to the Shares;

 

(ii)                                  At the Initial Closing and Subsequent
Closing, as applicable, a certificate issued by the secretary or an assistant
secretary of the Company, dated the Closing Date, in form and substance
reasonably satisfactory to Buyers, certifying on behalf of the Company (i) the
resolutions of the board of directors of the Company authorizing the execution,
delivery and performance of this Agreement and the issuance of the Shares,
(ii) the incumbency and signature of the authorized signatory of the Company
executing this Agreement, (iii) the amended and restated certificate of
incorporation and bylaws of the Company, as in effect on the Closing Date, and
(iv) that the condition to closing set forth in Section 6.1(c) has been met;
provided that with respect to the Subsequent Closing, the matters set forth in
clause (i), (ii) and (iii) may be addressed by certification that there have
been no changes to such documents since the Initial Closing.

 

(iii)                               At the Initial Closing, the Registration
Rights Agreement, duly executed by the Company;

 

(iv)                              At the Initial Closing, an opinion of U.S.
counsel to the Company addressed to the Buyers, providing that the issuance,
sale and delivery to the Buyers of the Initial Shares and the Subsequent Shares
have been duly authorized by all necessary corporate action and upon issuance
against payment therefor and delivery to the Buyers, such Shares will be validly
issued, fully paid and non-assessable; and

 

(v)                                 At the Initial Closing and Subsequent
Closing, as applicable, an opinion of Canadian counsel to the Company addressed
to the Buyers, providing that the issuance of the Initial Shares and the
Subsequent Shares, as applicable, is exempt from Ontario prospectus
requirements, that such shares are subject to restrictions on transfer under
Ontario securities law and that such shares are conditionally approved for
listing on the TSX.

 

6.2                               Conditions to the Company’s Obligation to
Close.  The obligations of the Company to consummate the purchase and sale of
the Initial Shares and, if the option set forth in Section 3 is exercised by the
Buyers, the Subsequent Shares, as applicable, shall be subject to the
satisfaction on or prior to the applicable Closing Date of each of the following
conditions:

 

(a)                                        Statutes; Court Orders.  No statute,
rule or regulation shall have been enacted or promulgated by any governmental
entity which prohibits the consummation of

 

9

--------------------------------------------------------------------------------


 

the purchase and sale of the Initial Shares or Subsequent Shares, as applicable;
and there shall be no order or injunction of a court of competent jurisdiction
in effect precluding or prohibiting consummation of the purchase and sale of the
Initial Shares or Subsequent Shares, as applicable.

 

(b)                                       Government Action.  There shall not be
threatened or pending any suit, action or proceeding by any governmental entity
seeking to restrain or prohibit the consummation of the purchase and sale of the
Initial Shares or Subsequent Shares, as applicable.

 

(c)                                        Representations and Warranties.  The
representations and warranties of Buyers set forth in this Agreement shall be
true and correct in all material respects as though made on and as of the
Initial Closing Date or Subsequent Closing Date, as applicable, except when the
failure to do so would not have a material adverse effect on the ability of
Buyers to perform its obligations under this Agreement or the availability of an
exemption from registration pursuant to Regulation S under the Securities Act.

 

(d)                                       Covenants.  Buyers shall have complied
in all material respects with all covenants, agreements and obligations of
Buyers contained in this Agreement.

 

(e)                                        Consents and Approvals.  The Company
shall have received conditional approval from the TSX and the NYSE Amex with
respect to the listing of the Initial Shares or Subsequent Shares, as
applicable.

 

(f)                                          Public Offering.  With respect to
the Initial Shares, the Company shall have issued (or concurrent with the
Initial Shares, will issue) the shares sold in the Base Offering.  With respect
to the Subsequent Shares, the Company shall have issued (or concurrent with the
Subsequent Shares, will issue) the shares sold in the Over-Allotment Offering.

 

(g)                                       Deliveries at Closing.  The Company
shall have received from Buyers the following:

 

(i)                                     By wire transfer of immediately
available funds, the amount of the purchase price for the Shares to an account
designated by the Company prior to the applicable Closing;

 

(ii)                                  At the Initial Closing, the Registration
Rights Agreement, duly executed by the Buyers.

 

7.                                      Miscellaneous.

 

7.1                               Successors and Assigns.  Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties.  Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective permitted successors and assigns.  Nothing in this Agreement is
intended to confer upon any party other than the parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

 

10

--------------------------------------------------------------------------------


 

7.2                               Notices.  Unless otherwise provided herein,
any notice, request, waiver, instruction, consent or document or other
communication required or permitted to be given by this Agreement shall be
effective only if it is in writing and (i) delivered by hand or sent by
certified mail, return receipt requested, (ii) if sent by a
nationally-recognized overnight delivery service with delivery confirmed, or
(iii) if sent by facsimile (or other similar electronic means), with receipt
confirmed as follows:

 

Company:

 

Golden Minerals Company
350 Indiana Street, Suite 800
Golden, Colorado 80401
Attn: President
Fax: (303) 839-5907

 

 

 

with a copy to:

 

Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Attn: Deborah J. Friedman
Fax: (303) 892-7400

 

 

 

Buyers:

 

Sentient Global Resources Fund III, LP
SGRF III Parallel I, LP
Landmark Square, 1st Floor, 64 Earth Close, West Bay Beach South
PO Box 10795
George Town, Grand Cayman KY1-1007
CAYMAN ISLANDS
Attention: Sue Bjuro — Office Manager
Fax (345) 946-0921

 

 

 

with a copy to:

 

Quinn & Brooks, LLP
c/o Gregory A. Smith
9800 Mt. Pyramid Ct., Suite 400
Englewood, Colorado 80112
Fax: (720) 294-8374

 

The parties shall promptly notify each other of any change in their respective
addresses or facsimile numbers or of the individual or entity or office to
receive notices, requests or other communications under this Section 7.2.  All
notices shall be deemed to have been given (i) if personally delivered or sent
by certified mail, as of the date when so delivered, (ii) if sent by
nationally-recognized overnight delivery service, two days after mailing, or
(iii) if sent by facsimile (or other similar electronic means) as of the date
sent, if during normal business hours of the recipient, and otherwise on the
next business day.

 

7.3                               Amendments and Waivers.  This Agreement may
not be amended or supplemented, unless set forth in a writing signed by each
party hereto. Except as otherwise permitted in this Agreement, the terms or
conditions of this Agreement may not be waived unless set forth in a writing
signed by the party entitled to the benefits thereof.  No waiver of any of the

 

11

--------------------------------------------------------------------------------


 

provisions of this Agreement shall be deemed or shall constitute a waiver of
such provision at any time in the future or a waiver of any other provision
hereof.  The rights and remedies of the parties hereto are cumulative and not
alternative. Except as otherwise provided in this Agreement, neither the failure
nor any delay by any party hereto in exercising any right, power or privilege
under this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege.

 

7.4                               Severability.  Any term or provision of this
Agreement that is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable in any situation in any jurisdiction shall
not affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.  If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.

 

7.5                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (as opposed to
the conflicts of law provisions) of the State of Colorado.

 

7.6                               Submission to Jurisdiction.  The parties
hereby submit to the non-exclusive jurisdiction of any court of the State of
Colorado or the United States District Court for the District of Colorado for
the purpose of any suit, action, or other proceeding arising out of this
Agreement, and waive any and all objections to jurisdiction that they may have
under the laws of the State of Colorado or the United States and any claim or
objection that any such court is an inconvenient forum.

 

7.7                               Entire Agreement.  This Agreement constitutes
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.

 

7.8                               Counterparts.  This Agreement may be executed
in two or more counterparts (including by facsimile or similar means of
electronic communication), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

7.9                               Announcements.  Publicity and other general
releases of information to the public through the media concerning the
transaction contemplated by this Agreement shall be jointly planned and
coordinated between the Company and Buyers.  Neither party shall act
unilaterally in this regard without the prior approval of the other party
provided, however, that such approval shall not be unreasonably withheld. 
Nothing in this Section 7.9 shall prevent either party from furnishing
information to any governmental entity or from furnishing information to comply
with applicable laws or rules of any applicable stock exchange.

 

12

--------------------------------------------------------------------------------


 

7.10                        Definitions.  The following terms shall have the
meanings set forth below:

 

(a)                                        “Encumbrances” means any and all
liens, charges, security interests, options, claims, mortgages, pledges,
proxies, voting trusts or agreements, obligations, understandings or
arrangements, defects or imperfections of title or other restrictions on title
or transfer of any nature whatsoever.

 

(b)                                       “Material Adverse Effect” means an
material adverse effect on the business, assets, liabilities, financial
condition or results of operations of the Company and its subsidiaries taken as
a whole, or a material adverse effect on the ability of the Company to perform
its obligations under this Agreement; provided however, that none of the
following individually or in the aggregate, will be deemed to have a Material
Adverse Effect: (x) fluctuations in the market price of the Common Stock; or
(y) fluctuations in the prices of precious or base metals, or (z) any change or
effect arising out of general economic conditions or conditions generally
affecting the mining industries.

 

(c)                                        “Person” means a natural person,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental entity
or other entity or organization.

 

(d)                                       “Registration Rights Agreement” means
the Registration Rights Agreement in the form attached hereto Exhibit B.

 

(e)                                        “Subsidiary” means any corporation or
other entity with respect to which a specified Person (or a Subsidiary thereof)
owns a majority of the common stock or other appropriate equity interest, or has
the power to vote or direct the voting of sufficient securities to elect a
majority of the directors, managers or members (as appropriate) of its board of
directors or other governing body.

 

7.11                        Expenses.  All reasonable, documented out-of-pocket
costs and expenses incurred by the parties in connection with the negotiation,
preparation, execution and delivery of this Agreement and the Registration
Rights Agreement, including fees, expenses and disbursements of legal counsel,
shall be paid by the Company; provided that the fees, expenses and disbursements
of legal counsel to the Buyers shall not exceed $50,000.

 

*  *  *  *  *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this SUBSCRIPTION AGREEMENT as of
the date first written above.

 

 

GOLDEN MINERALS COMPANY

 

 

By:

/s/ Robert P. Vogels

 

Name:

Robert P. Vogels

Title:

Senior Vice President and Chief Financial Officer

 

 

SENTIENT GLOBAL RESOURCES FUND III, LP

 

 

 

By:

Sentient GP III, L.P., General Partner

 

By:    Sentient Executive GP III, Limited, General Partner

 

 

 

 

By:

/s/ Gregory Link

 

Name:

Gregory Link

Title:

Director

 

 

 

 

SGRF III PARALLEL I, L.P.

 

 

By:

Sentient GP III, L.P., General Partner

 

 

By:    Sentient Executive GP III, Limited, General Partner

 

 

 

 

 

 

By:

/s/ Gregory Link

 

Name:

Gregory Link

Title:

Director

 

--------------------------------------------------------------------------------


 

Exhibit A

 

ALLOCATION OF SHARES

 

Purchaser

 

Pro Rata Share

 

Shares

 

Shares Purchase Price

 

 

 

 

 

 

 

 

 

Sentient Global Resources Fund III, L.P.
Landmark Square, 1st Floor, 64 Earth Close, West Bay Beach South
PO Box 10795
George Town, Grand Cayman KY1-1007
CAYMAN ISLANDS
Tel. No.: (503) 223-2721
Fax No.: (503) 223-1384

 

90.9375

%

944,766

 

$

17,478,171

 

 

 

 

 

 

 

 

 

SGRF III Parallel I, L.P.
Landmark Square, 1st Floor, 64 Earth Close, West Bay Beach South
PO Box 10795
George Town, Grand Cayman KY1-1007
CAYMAN ISLANDS
Tel. No.: (503) 223-2721
Fax No.: (503) 223-1384

 

9.0625

%

94,152

 

$

1,741,812

 

 

 

 

 

 

 

 

 

Total:

 

100.00

%

1,038,918

 

$

19,219,983

 

 

--------------------------------------------------------------------------------